Case 3:18-cr-00356-S Document 77 Filed 09/09/19 Page1of3 PagelD 385

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 3:18-CR-0356-S
THOMAS D, SELGAS (1),
MICHELLE L. SELGAS (2), and
JOHN GREEN (3)

0G 0On 6Gn tO? 6OR 6On ote

ORDER GRANTING IN PART AND DENYING IN PART MOTION TO PRECLUDE

This Order addresses Defendants Michelle L. Selgas and John Green’s (“Defendants”)
Motion to Preclude [ECF No. 51]. Defendants seek to prevent the United States from introducing
two categories of evidence under Federal Rules of Evidence 403 and 404: (1) evidence of “‘other
clients’ in Green’s trust account, which the Government claims will allegedly show a tendency to
‘hide his clients’ income and assets from the IRS’; and (2) evidence of “Green’s personal tax
filing history, which the Government claims will show ‘fi]n particular, John Green failed to file
his own personal income tax returns since 1998,’” Mot. I (alteration in original). For the reasons
that follow, the Court grants in part and finds moot in part the Motion.

First, the United States asserts in response to the Motion that it “does not intend to introduce
evidence in its case-in-chief of Green’s other clients,” but will “ask Green about his use of the
[Interest on Lawyer Trust Accounts CIOLTAs’)] for other clients” if “Green testifies.” Resp. 3.
In light of the United States’ representation, the Court finds the Motion moot insofar as it seeks
preclusion of evidence of other clients’ in Green’s trust account. If the United States decides to
introduce evidence regarding Green’s other accounts, including IOLTAs, as impeachment
evidence of otherwise, the United States is instructed to first approach the bench, with appropriate

briefing prepared, and ask for a ruling on the admissibility of such matters.

 

 
Case 3:18-cr-00356-S Document 77 Filed 09/09/19 Page 2of3 PagelD 386

Second, the Court grants the Motion as to the evidence of Green’s filing history, or the
alleged lack thereof, with the IRS. “Under Federal Rule of Evidence 404(b), evidence of a
defendant’s past crime ‘is not admissible to prove a person’s character,’ but ‘may be admissible
for another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,
identity, absence of mistake, or lack of accident.’” United States v. Jones, 930 F.3d 366, 373 (Sth
Cir. 2019) (quoting Fep. R. Evip. 404(b)). The Court may admit evidence of a prior act if “(1) it
is relevant to an issue other than the defendant’s character, and (2) it ‘possess[es] probative value
that is not substantially outweighed by its undue prejudice,’” confusing the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence “under Federal Rule of Evidence 403.”
id. (alteration in original) (quoting United States v. Smith, 804 F.3d 724, 735 (Sth Cir. 2015)); see
also FED. R. Evip. 403.

In the instant case, the Court finds that the United States did not meet either prong of the
Rule 404(b) analysis. The United States contends that “Green’s tax history shows his attitude
about the IRS and the payment of taxes,” id. 5, but the Court is unaware of any binding authority
allowing for a defendant’s prior acts to be admitted to show “attitude,” and the United States cites
no such authority. See also FED. R. Evip, 404{b)(2) (providing that the evidence may be admissible
to show “motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,
or lack of accident”). Nor has United States established that Green’s “attitude about the IRS and
the payment of taxes” has “any tendency to make the existence of any fact that is of consequence

to the determination of the action more probable or less probable.”! United States v. Beechum,

 

' The United States is incorrect that the first prong of Rule 404(b) analysis is met solely because Green “put
his... intent at issue by pleading not guilty in a conspiracy case.” Resp. 4 (citing United States v. Cockrell, 387 F.3d
674, 679 (Sth Cir. 20099}. Under Cockrell, the first prong of the analysis is satisfied where a defendant pleads not
guilty to a conspiracy charge and “the prior offense involved the same intent required to prove the charged offense.”
587 F.3d at 679 (emphasis added). The United States has not explained how Green’s alleged failure to file tax returns
involves the same intent as the instant conspiracy charge.

2

 

 
Case 3:18-cr-00356-S Document 77 Filed 09/09/19 Page 3of3 PagelD 387

582 F.2d 898, 911 (Sth Cir. 1978). An individual’s failure to file tax returns may be a product of
mistake, negligence, or even recklessness; the evidence is thus minimally probative of Green’s
“intent to defraud the IRS.” Resp. 5, 8. “{E]ven if, by some stretch of imagination, [the evidence
of Green’s filing history was] found to be relevant to [a] scheme, intent, motive or plan, its minimal
probative value is substantially outweighed by the risk of unfair prejudice, confusion of the issues,
and misleading the jury.” United States v. Hernandez, 750 F.2d 1256, 1258 (5th Cir. 1985) (citing
FED, R. Evip. 403). Finally, the United States submitted no evidence showing its need for this
extrinsic evidence, the similarity between the extrinsic and charged offenses, or the amount of time
separating the two offenses. See Smith, 804 F.3d at 735 (citation omitted) (identifying the factors
the Court should consider in weighing evidence under Rule 403); see also Resp. 4. Accordingly,
the Court finds that the evidence of Green’s personal tax filing history is inadmissible under Rules
403 and 404(b).

For the foregoing reasons, the Court grants the Motion as to the evidence of Green’s
personal tax filing history but finds the Motion moot as to evidence of Green’s other clients.

SO ORDERED.

SIGNED September , 2019.

elo
UNITED STATES DISTRICT JUDGE

 

 
